FILED
JUL 03 208

UNITED STATES DISTRICT COURT _ Clerk, U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA --> =

Frank Eugene Lamb, III, ) ve eee
Plaintiff,
v. ~ Civil Action No. 19-1703 (UNA)
Bureau of Alcohol, Tobacco, Firearms and
Explosives ef al., )
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se Complaint,
accompanied by an application to proceed in forma pauperis. The Court will grant the application
and dismiss the complaint for lack of subject matter jurisdiction.' See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter jurisdiction
is wanting).

“Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute,” and it is “presumed that a cause lies outside this limited jurisdiction.”
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Under
the doctrine of sovereign immunity, the United States may be sued only upon consent, which must
be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538 (1980) (citation omitted).
A waiver of sovereign immunity “must be unequivocally expressed in statutory text, and [it cannot]

be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations omitted). A party seeking relief

 

! In light of this pre-assignment disposition, Plaintiff's Motion for CM/ECF User Name and

Password will be denied since such matters are “within the discretion of the judge to whom the
case is assigned.” LCvR 5.4(b)(2).
in the district court must at least plead facts that bring the suit within the court’s jurisdiction. See
Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.

Plaintiff is a United States citizen “temporarily residing in Ukraine[.]” Compl. § 2. He has
sued the U.S. Department of Homeland Security and three components of the U.S. Department of
Justice (ATF, FBI and DEA). Plaintiff seeks “compensatory general and special damages in an
amount in accordance with proof.” Compl. at 12. In the seven-count complaint, Plaintiff captions
his causes of action as intentional infliction of emotional distress (count three), and negligence
(count four). In addition, Plaintiff invokes 42 U.S.C. § 1983, asserting “Malicious Prosecution in
Violation of the Fourteenth Amendment” (count one); “Failure to Properly Screen and Hire”
(count five); “Failure to Properly Train Against Defendants” (count six); and “Failure to Supervise
and Discipline” (count seven). But the text of § 1983 proscribes deprivation of rights by persons
acting “under color of any statute, ordinance, regulation, custom, or usage of any State or Territory
or the District of Columbia[.]” The United States “simply has not rendered itself liable . . . for
constitutional tort claims.” FDIC v. Meyer, 510 U.S. 471, 478 (1994), citing 28 U.S.C. § 1346(b).

The remaining cause of action (count two) is captioned: “Violation of 28 U.S.C. § 2680.”
The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-80, indeed waives the United
States’ immunity from damages liability for negligence and certain other torts “committed by
federal employees acting within the scope of their employment.” Loumiet v. United States, 828
F.3d 935, 941 (D.C. Cir. 2016). But before proceeding in federal court, the complainant must have
first presented his claim “to the appropriate Federal agency” and obtained a final written denial or
allowed six months to pass without a final disposition. 28 U.S.C. § 2675(a). Under the law of this
circuit, the presentment requirement is “jurisdictional.” Simpkins v. District of Columbia Gov't,

108 F.3d 366, 371 (D.C. Cir. 2007). Nothing in the complaint suggests that plaintiff has pursued
his administrative remedy, much less exhausted it. Consequently, this case will be dismissed. A

separate order accompanies this Memorandum Opinion.

uy BR __

Date: yz , 2019 United 4tates District Judge

 
